         Case 8:18-bk-13588-SC               Doc 200 Filed 03/29/21 Entered 03/29/21 16:29:45                             Desc
                                               Main Document Page 1 of 4

 Attorney or Party Name, Address, Telephone & FAX                    FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 A. Kenneth Hennesay (SBN 187531)
 Allen Matkins Leck Gamble Mallory & Natsis LLP
 1900 Main Street, Fifth Floor                                                                FILED & ENTERED
 Irvine, CA 92614-7321
 Phone: (949) 553-1313 Fax: (949) 553-8354
 Email: khennesay@allenmatkins.com                                                                   MAR 29 2021

                                                                                                CLERK U.S. BANKRUPTCY COURT
                                                                                                Central District of California
                                                                                                BY bolte      DEPUTY CLERK

      Individual appearing without attorney
      Attorney for: Pacific Western Bank

                                       UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

 In re:                                                              CASE NO.: 8:18-bk-13588-SC
 Tim McKenna
                                                                     CHAPTER: 7

                                                                     ORDER:
                                                                           GRANTING APPLICATION AND SETTING
                                                                           HEARING ON SHORTENED NOTICE
                                                                           DENYING APPLICATION FOR ORDER
                                                                           SETTING HEARING ON SHORTENED
                                                                           NOTICE
                                                                                    [LBR 9075-1(b)]
                                                       Debtor(s).

 Movant (name):
 Pacific Western Bank

1. Movant filed the following motion together with supporting declarations and (if any) supporting documents:
                        Motion for Relief from the Automatic Stay Under 11 U.S.C. Section 362 (Action in
    a. Title of motion: Nonbankruptcy Forum)

    b. Date of filing of motion: March 24, 2021

2. Pursuant to LBR 9075-1(b), movant also filed an Application for Order Setting Hearing on Shortened Notice
   (Application) together with supporting declaration(s):

    Date of filing of Application: March 24, 2021

3. Based upon the court’s review of the Application, it is ordered that:

    a.       The Application is denied. The motion may be brought on regular notice pursuant to LBRs.

    b.       The Application is granted, and it is further ordered:




         This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2013                                                         Page 1                             F 9075-1.1.ORDER.SHORT.NOTICE
      Case 8:18-bk-13588-SC                Doc 200 Filed 03/29/21 Entered 03/29/21 16:29:45                           Desc
                                             Main Document Page 2 of 4


(1)         A hearing on the motion will take place as follows:


       Hearing date:       April 7, 2021       Place:
       Time:       10:00 a.m.                     255 East Temple Street, Los Angeles, CA 90012
       Courtroom:       5C- Virtual.              21041 Burbank Boulevard, Woodland Hills, CA 91367
       Accessiblity information may be            3420 Twelfth Street, Riverside, CA 92501
       located in the Court’s tentative           411 West Fourth Street, Santa Ana, CA 92701
       ruling
                                                  1415 State Street, Santa Barbara, CA 93101

(2)         No later than the deadlines given, telephonic notice of the hearing must be provided to all
            persons/entities listed:

       (A) Deadlines:                      (B) Persons/entities to be provided with telephonic notice:
       Date:      March 30, 2021               Counsel for chapter 7 trustee, counsel for debtor, debtor, counsel for
                                               Nationstar Mortgage, LLC; PNC Mortgage; Summit Estates HOA and any
                                               other interested party
       Time:      12:00 p.m.

                                                  See attached page
                                           (C) Telephonic notice is also required upon the United States trustee


(3)         No later than the deadlines given, written notice of the hearing and a copy of this order must be
            served upon all persons/entities listed using:        one of the methods checked        all of the
            methods checked

      (A)        Personal Delivery         Overnight Mail            First class mail           Facsimile*           Email*

       (B) Deadlines:                      (C) Persons/entities to be served with written notice and a copy of this
                                               order:
       Date: March 30, 2021
                                               Counsel for chapter 7 trustee, counsel for debtor, debtor, counsel for
                                               Nationstar Mortgage, LLC; PNC Mortgage; Summit Estates HOA and
       Time:      12:00 p.m.
                                               any other interested party


                                                  See attached page
                                           (D) Service is also required upon:
                                               -- United States trustee (electronic service is not permitted)
                                               -- Judge’s copy personally delivered to chambers
                                                  (see Court Manual for address)




This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2013                                               Page 2                             F 9075-1.1.ORDER.SHORT.NOTICE
      Case 8:18-bk-13588-SC              Doc 200 Filed 03/29/21 Entered 03/29/21 16:29:45                             Desc
                                           Main Document Page 3 of 4

(4)       No later than the deadlines given, a copy of the motion, declarations, and supporting documents (if any),
          must be served on all persons/entities listed using:        one of the methods checked       all of the
          methods checked
      (A)      Personal Delivery       Overnight Mail          First Class Mail        Facsimile*      Email*

        (B) Deadlines:                    (C) Persons/entities to be served with motion, declarations, supporting
                                             documents:
        Date: March 30, 2021
                                             Counsel for chapter 7 trustee, counsel for debtor, debtor, counsel for
                                             Nationstar Mortgage, LLC; PNC Mortgage; Summit Estates HOA and any
        Time:      12:00 p.m.
                                             other interested party


                                                See attached page
                                          (D) Service is also required upon:
                                              -- United States trustee (no electronic service permitted)
                                              -- Judge’s copy personally delivered to chambers
                                                 (see Court Manual for address)

(5)         Regarding opposition to the motion

            opposition to the motion may be made orally at the hearing

            no later than the deadlines given, written opposition to the motion must be filed with the court and
            served upon all persons/entities listed using:     one of the methods checked           all of the methods
            checked
      (A)        Personal Delivery       Overnight Mail            First Class Mail           Facsimile*           Email*

       (B) Deadlines:                     (C) Persons/entities to be served with written opposition to the motion:
        Date:       April 5, 2021             -- movant’s attorney (or movant, if movant is not represented by an
                                                  attorney) and all interested parties
         Time:      3:00 p.m.




                                          (D) Service is also required upon:
                                              -- United States trustee (electronic service is not permitted)
                                              -- Judge’s copy personally delivered to chambers
                                                 (see Court Manual for address)


(6)         Regarding a reply to an opposition:

            a reply to opposition may be made orally at the hearing.

            no later than the deadlines given, a written reply to an opposition must be filed with the court and
            served on all persons/entities listed using:        one of the methods checked           all of the methods
            checked

      (A)        Personal Delivery       Overnight Mail           First Class Mail            Facsimile*           Email*




This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2013                                               Page 3                             F 9075-1.1.ORDER.SHORT.NOTICE
         Case 8:18-bk-13588-SC                Doc 200 Filed 03/29/21 Entered 03/29/21 16:29:45                             Desc
                                                Main Document Page 4 of 4

               (B) Deadlines:                      (C) Persons/entities to be served with written reply to opposition:
                 Date:                                 -- All persons/entities who filed a written opposition

                 Time:



                                                   (D) Service is also required upon:
                                                       -- United States trustee (electronic service is not permitted)
                                                       -- Judge’s Copy personally delivered to chambers
                                                          (see Court Manual for address)


         (7)      Other requirements:




         (8)      No later than the deadlines given, movant must file a Declaration of Notice and Service establishing
                  that telephonic notice, written notice, and service of the motion and this order was completed as set forth
                  above, and a judge’s copy of the Declaration of Notice and Service must be personally delivered to the
                  judge’s chambers:

                         at least 2 days before the hearing.

                         no later than:          Date:                      Time:



    * Service by electronic means (facsimile or email) requires compliance with F.R.Civ.P. 5(b)(2)(E).




                 Date: March 29, 2021




         This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2013                                                        Page 4                             F 9075-1.1.ORDER.SHORT.NOTICE
